Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 11/3/2018.
This communication is the first action on the merits.
Claims 1-20 is/are currently pending and have been examined in this application. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2018, is acknowledged and considered by the Examiner. 



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6, 14, 15 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 5, 14 recites “automatically detect a task for both the sender system and a receiving system”, it is unclear if “the sender system” is referring to “a sending system” introduced in Claim 1 and 10, and it is unclear if “a receiving system” is part of “one or more receiving systems” in Claim 1. Further, “the sender system” lacks antecedent basis.  For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 5, 14 recites “automatically detect a task for both the sender system and a receiving system”, it is unclear if “detect a task” is detecting a new task or referring to the detected task from the limitation “to detect a task to be performed from content” introduced in Claim 1 and 10. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 6, 15 recites “one or more of the sending system and a receiving system”, however it is unclear how “one or more of the sending system” is related “a sending system” introduced in Claim 1, and it is unclear if “a receiving system” is part of “one or more receiving systems” in Claim 1. Further, “one or more of the sending system” lacks antecedent basis. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  The Office is interpreting the limitation as the same “interface”. Appropriate correction is required.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 10 and 19) recite,
“A ... comprising: 
a ... configured to receive a communication between ... via collated feeds from a plurality of types of media channels; and 
a ... configured to detect a task to be performed from content included in the communication based on one or more keywords within the content which are associated with a task type from among a plurality of task types, 
determine a priority of the detected task based on a timeline attribute and a non-time related attribute of the detected task, and 
store an identification of the detected task within a ... based on the identified priority”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …receive a communication between ... via collated feeds from a plurality of types of media channels....to detect a task to be performed from content included in the communication based on one or more keywords within the content which are associated with a task type from among a plurality of task types...determine a priority of the detected task based on a timeline attribute and a non-time related attribute of the detected task...store an identification of the detected task within a ... based on the identified priority..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind to, …receive a communication between ... via collated feeds from a plurality of types of media channels....to detect a task to be performed from content included in the communication based on one or more keywords within the content which are associated with a task type from among a plurality of task types...determine a priority of the detected task based on a timeline attribute and a non-time related attribute of the detected task..., and a human reasonably using pen and paper to, ...store an identification of the detected task within a ... based on the identified priority......,; therefore, the claims are directed to a mental process. 

The limitations regarding, …detect a task to be performed from content included in the communication based on one or more keywords within the content which are associated with a task type from among a plurality of task types…determine a priority of the detected task based on a timeline attribute and a non-time related attribute of the detected task..., under the broadest reasonable interpretation, may be interpreted as, human organizing, scheduling, prioritizing tasks for human, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process and organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

 computing system, network interface, a sending system and one or more receiving systems, processor, user interface, non-transitory computer readable medium comprising instructions that when read by a processor cause the processor
Claim 2, 3, 11, 20: email communications, instant message communications, telephone communications
Claim 6, 15: a display of one or more of the sending system and a receiving system, a screen of one or more of the sending system and a receiving system 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...receive a communication..., to detect a task to be performed...store an identification of the detected task..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receive a communication..., to detect a task to be performed..., data output –store an identification of the detected task....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0045] FIG. 6 is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the application described herein. Regardless, the computing node 600 is capable of being implemented and/or performing any of the functionality set forth hereinabove. For example, the computing node 600 may be a network server of a larger enterprise network that connects multiple user workstations to the Internet, a private network, or the like [0046] In computing node 600 there is a computer system/server 602, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 602 include, but are not limited to, cloud computing platforms, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed computing environments that include any of the above systems or devices, and the like.  [0047] Computer system/server 602 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. [0048]   As shown in FIG. 6, computer system/server 602 in cloud computing node 600 is shown in the form of a general-purpose computing device. The components of computer system/server 602 may include, but are not limited to, one or more processors or processing units (processor) 604, a system memory 606, and a bus that couples various system components including the system memory 606 to the processor 604.  [0056]   One skilled in the art will appreciate that a "system" could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices. Presenting the above-described functions as being performed by a "system" is not intended to limit the scope of the present application in any way but is intended to provide one example of many embodiments. Indeed, methods, systems and apparatuses disclosed herein may be implemented in localized and distributed forms consistent with computing technology.  [0058]   A module may also be at least partially implemented in software for execution by various types of processors. An identified unit of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions that may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module. Further, modules may be stored on a computer-readable medium, which may be, for instance, a hard disk drive, flash device, random access memory (RAM), tape, or any other such medium used to store data. [0060]   It will be readily understood that the components of the application, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the detailed description of the embodiments is not intended to limit the scope of the application as claimed but is merely representative of selected embodiments of the application. [0061] One having ordinary skill in the art will readily understand that the above may be practiced with steps in a different order, and/or with hardware elements in configurations that are different than those which are disclosed. Therefore, although the application has been described based upon these preferred embodiments, it would be apparent to those of skill in the art that certain modifications, variations, and alternative constructions would be apparent., as required by the Berkheimer Memo, 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).



Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20170193349A1 to Jothilingam et al., (hereinafter referred to as “Jothilingam”).

As per Claim 1, Jothilingam teaches: A computing system comprising: ([0112])
a network interface configured to receive a communication between a sending system and one or more receiving systems via collated feeds from a plurality of types of media channels; and (in at least [0029] FIG. 1 illustrates an example environment 100 in which example processes involving task extraction, operations, and management [0053] FIG. 4 is a block diagram of an example system 400 that includes a task operations module 402 in communication with a number of entities 404-426. Such entities may include host applications (e.g., Internet browsers, SMS text editors, email applications, electronic calendar functions, and so on), databases or information sources (e.g., personal data and histories of task performance of individuals, organizational information of businesses or agencies, third party data aggregators that might provide data as a service, and so on), just to name a few examples. Task operations module 402 may be the same as or similar to task operations module 118 in computing device 102, illustrated in FIG. 1)
a processor configured to detect a task to be performed from content included in the communication based on one or more keywords within the content which are associated with a task type from among a plurality of task types, determine a priority of the detected task based on a timeline attribute and a non-time related attribute of the detected task, and store an identification of the detected task within a user interface based on the identified priority.  (in at least [0040] FIG. 2 is a block diagram illustrating electronic communication 202 subjected to an example task extraction process 204. For example, process 204 may involve any of a number of techniques for detecting whether task content is included in incoming or outgoing communications or in a database. Process 204 may also involve techniques for automatically marking, annotating, or otherwise identifying the message as containing task content [0049] in FIG. 3, text 306 by the other user includes a task 308 that the user writes a presentation for a meeting on May 9th. Task extraction process 304 may determine the task by any of a number of techniques involving analyzing text 306 [0051] task extraction process 304 may identify and extract parameters 310, such as an action, a subject, and a keyword from task 308. In the example, an action of task 308 may be “write”, a subject of task 308 may be “presentation”, and a keyword of task 308 may be “meeting”. Such parameters may be used to categorize (e.g., establish a type of) task 308 or to determine a measure of importance of the task [0052] a system performing task extraction process 304 may determine a measure of importance of a task, where a low-importance task is one for which the user would consider to be relatively low priority (e.g., low level of urgency) and a high-importance task is one for which the user would consider to be relatively high priority (e.g., high level of urgency). Importance of a task may be useful for subsequent operations such as prioritizing tasks, reminders, revisions of to-do lists, appointments, meeting requests, and other time management activities. Determining importance of a task may be based, at least in part, on history of events of the user (e.g., follow-through and performance of past tasks, and so on) and/or history of events of the other user and/or personal information (e.g., age, sex, age, occupation, frequent traveler, and so on) of the user or other user [0076] FIG. 9 is a view of a display 900 showing an example task list 902, which may include a prioritization field 904 of a list of tasks 906. A system may use a prioritization engine, such as 510, to prioritize the tasks by using task parameters (e.g., 310, illustrated in FIG. 3)


As per Claim 2, Jothilingam teaches: The computing system of claim 1, 
wherein the feeds includes available communications channels of an organization including at least email communications, instant message communications, and telephone communications. (in at least [0025] computing system may extract tasks from audio feeds, such as from phone calls or voicemail messages, SMS images, instant messaging streams, and verbal requests to digital personal assistants [0035] Audio of speech may be converted to text and analyzed for task content. [0077] task operations module 402 may receive a task, such as by retrieving the task from any entities 404-426, from a message, such as an email, text message, or any other type of communication between or among people or machines (e.g., computer systems capable of generating messages), or by direct input (e.g., text format) via a user interface. ) 


As per Claim 3, Jothilingam teaches: The computing system of claim 1, wherein the processor is configured to 
automatically detect the task from an email communication based on one or more user-input keywords included in a body of the email.  (in at least [0049] in FIG. 3, text 306 by the other user includes a task 308 that the user writes a presentation for a meeting on May 9th. Task extraction process 304 may determine the task by any of a number of techniques involving analyzing text 306 [0051] task extraction process 304 may identify and extract parameters 310, such as an action, a subject, and a keyword from task 308. In the example, an action of task 308 may be “write”, a subject of task 308 may be “presentation”, and a keyword of task 308 may be “meeting”. Such parameters may be used to categorize (e.g., establish a type of) task 308 or to determine a measure of importance of the task)


As per Claim 4, Jothilingam teaches: The computing system of claim 1, wherein the processor is configured to 
automatically detect the task from audio of a telephone call based on one or more user-spoken keywords vocalized during the telephone call.  (in at least [0025] computing system may extract tasks from audio feeds, such as from phone calls or voicemail messages, SMS images, instant messaging streams, and verbal requests to digital personal assistants [0035] Audio of speech may be converted to text and analyzed for task content. [0077] task operations module 402 may receive a task, such as by retrieving the task from any entities 404-426, from a message, such as an email, text message, or any other type of communication between or among people or machines (e.g., computer systems capable of generating messages), or by direct input (e.g., text format) via a user interface. ) 


As per Claim 5, Jothilingam teaches: The computing system of claim 1, wherein the processor is configured to 
automatically detect a task for both the sender system and a receiving system based on the one or more keywords within the content of the communication. (in at least [0057] Double-ended arrows in FIG. 4 indicate that data or information may flow in either or both directions among entities 404-426 and task operations module 402. For example, data or information flowing from task operations module 402 to any of entities 404-426 may result from task operations module 402 providing extracted task data to entities 404-426. In another example, data or information flowing from task operations module 402 to any of entities 404-426 may be part of a query generated by the task operations module to query the entities. Such a query may be used by task operations module 402 to determine one or more meanings of content provided by any of the entities, and determine and establish task-oriented processes based, at least in part, on the meanings of the content)


As per Claim 6, Jothilingam teaches: The computing system of claim 1, wherein the processor is further configured to 
output a notice via a display of one or more of the sending system and a receiving system which requests acceptance of the detected task. (in at least [0057] Double-ended arrows in FIG. 4 indicate that data or information may flow in either or both directions among entities 404-426 and task operations module 402. For example, data or information flowing from task operations module 402 to any of entities 404-426 may result from task operations module 402 providing extracted task data to entities 404-426. In another example, data or information flowing from task operations module 402 to any of entities 404-426 may be part of a query generated by the task operations module to query the entities. Such a query may be used by task operations module 402 to determine one or more meanings of content provided by any of the entities, and determine and establish task-oriented processes based, at least in part, on the meanings of the content [0079] At diamond 1010, the user may select among choices of different possible actions to be performed by task operations module 402, refine possible actions, delete actions, manually add actions, and so on. If there are any such changes, then process 1000 may return to block 1004 where task operations module 402 may re-generate task-oriented processes in view of the user's edits of the task-oriented process list. On the other hand, if the user approves the list, then process 1000 may proceed to block 1012 where task operations module 402 performs the task-oriented processes. )  


As per Claim 7, Jothilingam teaches: The computing system of claim 1, wherein the processor is further configured to 
auto-suggest an action to address the detected task via the user interface based on previously stored communications.  (in at least [0073] the task operations module may generate and provide a list of choices or suggestions to the user via graphic 702. Such a list may be dynamically displayed near text of pertinent portions of graphic 702 in response to mouse-over, or may be statically displayed in other portions of the display, for example. In some examples, the list may include items that are selectable (e.g., by a mouse click) by the user so that the task will include a time selected by the user (this time may replace a time “suggested” originally by the task in graphic 702). [0078] actions may include prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users)


As per Claim 8, Jothilingam teaches: The computing system of claim 1, wherein the processor is configured to 
store the identification of the detected task within a list of tasks based on the identified priority with respect to priorities of other tasks in the list of tasks. (in at least [0076] FIG. 9 is a view of a display 900 showing an example task list 902, which may include a prioritization field 904 of a list of tasks 906. A system may use a prioritization engine, such as 510, to prioritize the tasks by using task parameters (e.g., 310, illustrated in FIG. 3) and results of machine learning,)


As per Claim 9, Jothilingam teaches: The computing system of claim 1, wherein the processor is configured to 
determine the priority of the task based on one or more non-time related attributes of the task including one or more of an effort associated with the task, a level of experience associated with the task, and a type of the task. (in at least [0067] a system may assign task priority in alignment with past history of a user's task performance. For example, a user may historically demonstrate that high priority mail addressed only to the user takes more priority than a mail in which the user is cc'd or marked as FYI [0076] predict the time a user takes to perform particular tasks based, at least in part, on a particular task type and on the task parameters. The system may order the list of tasks 906 by identifying or determining relative importance or urgency of each of the tasks. Task list 902 may change dynamically during display in response, for example, to changing conditions, which may be determined by a task operations module (e.g., 402). In some examples, task list 902 may depict the portion of the day (e.g., time range) and the amount of time (e.g., duration) to be allocated to particular tasks.)  


As per Claim 10-18 and 19-20, for A method (see at least Jothilingam [0112]) and A non-transitory computer readable medium (see at least Jothilingam [0112]), respectively, substantially recite the subject matter of Claim 1-9 and are rejected based on the same reasoning and rationale.








Conclusion
Kleinbart, US20120278388A1, A system and method are disclosed. One or more processors prioritize at least some tasks and actions associated with a user. A to-do list is provided that includes the prioritized task. First electronic data event information representing a sending or receiving of data associated with at least one of the tasks is received and at least one of the tasks and at least some of the actions are reprioritized. The to-do list is modified based at least on the reprioritizing, and is provided to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623